DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendment filed on 06/29/2022.
In these amendments, claim 2 was cancelled. Thus, claims 1, 3-13, 27-28, and 31-35 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 06/29/2022 have been fully considered but they are not persuasive.
With regards to independent claims 1, 10 and 27, Applicant argues that the Deenoo reference does not disclose all the elements in these claims. More specifically, that Deenoo does not teach or suggest “transmitting a request message to a base station for requesting the system information of the cell, wherein in response to at least one of the cell not being a primary cell, or the cell not belonging to a secondary cell group, the request message comprises indication information of the cell”. This limitation requires the UE sending a request to a base station for system information about a cell that is either not a primary cell or the cell does not belong to a SCG, and when that is the case the request comprises an identification of that cell. In Deenoo, the UE is sending a request for system information (paragraphs 0350-0352), the information related to a neighbor cell (paragraph 0352), this cell meets the claim limitation since it does not belong to a SCG, and it can be a non-serving cell (i.e. not a primary cell) (paragraph 0521); it is this request for system information that also comprises the cell ID of said neighboring cell (paragraph 0352). Thus, the reference is believed to meet the limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-13, 27-28 and 31-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (US Patent Application Publication 2019/0174554; hereinafter Deenoo).
Regarding claim 1 Deenoo discloses a system information reception method, being applied to user equipment, and comprising:
determining a cell of which system information is to be obtained (paragraphs 0322, 0337-0338; wherein the UE receives initial system information and determines based on indication in the information, for which cell/TRP more information is required);
transmitting a request message to a base station for requesting the system information of the cell (paragraphs 0341-0345, 0349-0352; initiating an on-demand request by transmitting a system information request to the base station), wherein in response to at least one of the cell not being a primary cell, or the cell not belonging to a secondary cell group, the request message comprises indication information of the cell (paragraphs 0352, 0521; wherein the UE transmits a request for system information, for example additional-information, with the request including the cell ID of the cell for which the information is being requested); and
receiving the system information of the cell from the base station (paragraphs 0372-0377; wherein the UE is configured to receive the response to the request).
Regarding claim 3 Deenoo discloses the method of claim 1, wherein the cell is a serving cell to the user equipment (paragraphs 0352, 0417-0418; serving cell), and the request message comprises a radio resource control message (paragraphs 0329-0331; received via RRC, which as paragraph 0191 discloses dedicated signaling are RRC resources).
Regarding claim 4 Deenoo discloses the method of claim 1, wherein the cell is a non-serving cell to the user equipment, and the request message comprises at least one of a radio resource control message, or a first message or a third message of random access (paragraphs 0350-0352; neighboring cell, request sent via a message 1 or a message 3 of random access).
Regarding claim 5 Deenoo discloses the method of claim 1, wherein the indication information of the cell comprises at least one of a global network unique cell identity of the cell or a cell index of the cell (paragraph 0352; global cell ID).
Regarding claim 6 Deenoo discloses the method of claim 1, wherein receiving the system information from the base station comprises: receiving a response message which is transmitted by the base station to the user equipment in response to the request message; and obtaining the system information from the response message (paragraphs 0372-0377; base station sends a message 2 or message 4 in response to the request from the UE with other system information).
Regarding claim 7 Deenoo discloses the method of claim 1, wherein receiving the system information from the base station comprises: receiving a response message which is transmitted by the base station to the user equipment in response to the request message; determining a time window for receiving the system information based on the response message; and receiving the system information broadcast by the base station in the time window (paragraphs 0370-0373, 0381, 0412; response message from base station to UE, broadcasted within a system information time window).
Regarding claim 8 Deenoo discloses the method of claim 1, wherein receiving the system information from the base station comprises: determining a time window for receiving the system information based on pre-stored configuration information (paragraphs 0370-0373, 0425; configured with the time window); and receiving the system information broadcast by the base station in the time window (paragraphs 0370-0373, 0381, 0412; response message from base station to UE, broadcasted within a system information time window).
Regarding claim 10 Deenoo discloses a system information transmission method, being applied to a base station, and comprising:
receiving a request message from user equipment for requesting system information (paragraphs 0341-0345, 0349-0352; initiating an on-demand request by transmitting a system information request to the base station), wherein the request message comprises indication information of a cell to which the system information belongs and indication information of the system information in response to at least one of the cell not being a primary cell, or the cell not belonging to a secondary cell group (paragraphs 0352, 0521; wherein the UE transmits a request for system information, for example additional-information, with the request including the cell ID of the cell for which the information is being requested);
determining the cell based on the indication information of the cell, and the system information based on the indication information of the system information (paragraphs 0322, 0337-0338; wherein the UE receives initial system information and determines based on indication in the information, for which cell/TRP more information is required); and
transmitting the system information of the cell to the user equipment (paragraphs 0372-0377; wherein the UE is configured to receive the response to the request).
Regarding claim 11 Deenoo discloses the method of claim 10, wherein transmitting the system information of the cell to the user equipment comprises: transmitting a response message associated with the request message to the user equipment, wherein the response message comprises the system information (paragraphs 0372-0377; base station sends a message 2 or message 4 in response to the request from the UE with other system information).
Regarding claim 12 Deenoo discloses the method of claim 10, wherein transmitting the system information of the cell to the user equipment comprises: transmitting a response message to the user equipment in response to the request message, wherein the response message indicates a time window in which the user equipment receives the system information; and broadcasting the system information (paragraphs 0370-0373, 0381, 0412; response message from base station to UE, broadcasted within a system information time window).
Regarding claim 13 Deenoo discloses the method of claim 10, wherein determining the cell based on the indication information of the cell, and the system information based on the indication information of the system information comprises: in response to that the cell determined based on the indication information of the cell belongs to another base station than the base station, obtaining the system information of the cell from the another base station (paragraphs 0352, 0382; receiving the information from the serving cell).
Regarding claim 27 Deenoo discloses an electronic device user equipment, comprising:
a processor (fig. 1B, processor 118); and
a memory for storing instructions executable by the processor (fig. 1B, memory 130, 132), wherein the processor is configured to:
determine a cell of which system information is to be obtained (paragraphs 0322, 0337-0338; wherein the UE receives initial system information and determines based on indication in the information, for which cell/TRP more information is required);
transmit a request message to a base station for requesting the system information of the cell (paragraphs 0341-0345, 0349-0352; initiating an on-demand request by transmitting a system information request to the base station), wherein in response to at least one of the cell not being a primary cell, or the cell not belonging to a secondary cell group, the request message comprises indication information of the cell (paragraphs 0352, 0521; wherein the UE transmits a request for system information, for example additional-information, with the request including the cell ID of the cell for which the information is being requested); and
receive the system information of the cell from the base station (paragraphs 0372-0377; wherein the UE is configured to receive the response to the request).
Regarding claim 28 Deenoo discloses an electronic device a base station, comprising:
a processor (figs. 1C-1E); and
a memory for storing instructions executable by the processor (figs. 1C-1E),
wherein the processor is configured to perform the method of claim 10 (paragraph 0649; processors able to perform the processes described).
Regarding claim 31 Deenoo discloses the user equipment of claim 27, wherein the indication information of the cell comprises at least one of a global network unique cell identity of the cell or a cell index of the cell (paragraph 0352; global cell ID).
Regarding claim 32 Deenoo discloses the user equipment of claim 27, wherein in receiving the system information from the base station, the processor is further configured to: receive a response message which is transmitted by the base station to the user equipment in response to the request message; and obtain the system information from the response message (paragraphs 0372-0377; base station sends a message 2 or message 4 in response to the request from the UE with other system information).
Regarding claim 33 Deenoo discloses the user equipment of claim 27, wherein in receiving the system information from the base station, the processor is further configured to: receive a response message which is transmitted by the base station to the user equipment in response to the request message; determine a time window for receiving the system information based on the response message; and receive the system information broadcast by the base station in the time window (paragraphs 0370-0373, 0381, 0412; response message from base station to UE, broadcasted within a system information time window).
Regarding claim 34 Deenoo discloses the user equipment of claim 27, wherein in receiving the system information from the base station, the processor is further configured to: determine a time window for receiving the system information based on pre-stored configuration information (paragraphs 0370-0373, 0425; configured with the time window); and receive the system information broadcast by the base station in the time window (paragraphs 0370-0373, 0381, 0412; response message from base station to UE, broadcasted within a system information time window).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Chien et al. (US Patent Application Publication 2018/0013524; hereinafter Chien).
Regarding claim 9 Deenoo discloses the method of claim 1.
Deenoo fails to explicitly disclose, but Chien in the same field of endeavor, discloses wherein the user equipment is configured with a master cell group and a secondary cell group, and in response to that the cell of which the system information is to be obtained belongs to the master cell group, transmitting the request message to the base station for requesting the system information of the cell comprises: transmitting the request message to a master base station corresponding to the master cell group through a signaling radio bearer of the master base station (figs. 3A-3C; paragraphs 0042-0043; wherein the request is sent to the master base station through the signaling of the master); and in response to that the cell of which the system information is to be obtained belongs to the secondary cell group, transmitting the request message to the base station for requesting the system information of the cell comprises: transmitting the request message to a secondary base station corresponding to the secondary cell group through a signaling radio bearer of the secondary base station (figs. 2A-2C; paragraphs 0035-0038; wherein the request is sent to the secondary base station through the signaling of the secondary cell). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Deenoo with the teachings of Chien, in order to improve resource utilization (paragraph 0005).
Regarding claim 35 Deenoo discloses the user equipment of claim 27.
Deenoo fails to explicitly disclose, but Chien in the same field of endeavor, discloses wherein the user equipment is configured with a master cell group and a secondary cell group, and the processor is further configured to: in response to that the cell of which the system information is to be obtained belongs to the master cell group, transmit the request message to a master base station corresponding to the master cell group through a signaling radio bearer of the master base station (figs. 3A-3C; paragraphs 0042-0043; wherein the request is sent to the master base station through the signaling of the master); and in response to that the cell of which the system information is to be obtained belongs to the secondary cell group, transmit the request message to a secondary base station corresponding to the secondary cell group through a signaling radio bearer of the secondary base station (figs. 2A-2C; paragraphs 0035-0038; wherein the request is sent to the secondary base station through the signaling of the secondary cell). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Deenoo with the teachings of Chien, in order to improve resource utilization (paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0124715 to Chen et al. – discloses the UE generating a system information request message. The method further includes the UE transmitting the system information request message to a base station through DCCH (Dedicated Control Channel) if the UE is in RRC_CONNECTED state. The method also includes the UE transmitting the system information request message to the base station through CCCH (Common Control Channel) if the UE is not in RRC_CONNECTED state.
USPGPUB 2019/0289532 to Yi et al. – which teaches a user equipment (UE) transmits a SI request (SIR) medium access control (MAC) control element (CE) for requesting one or more SIs. The UE receives the requested one or more SIs on a cell. The SIR MAC CE includes information indicating which SI among a plurality SIs used in the RAT system the UE requests.
USPGPUB 2019/0215862 to Kim et al. – that discloses a UE receives minimum SI that is periodically broadcast by a gNB. The UE triggers a request for other system information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466